 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDHotel,Motel &RestaurantEmployees &BartendersUnion Local 466, AFL-CIOandYankee Trader,Inc., d/b/a TreadwayInn at Rochester,New York.Case 3-CB-1444June 24, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND BROWNOn January 22, 1971, Trial Examiner James F. Foleyissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and was engag-ing in certain unfair labor practices alleged in the com-plaint and recommending that it cease and desist there-from and take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The Trial Ex-aminer also found that Respondent had not engaged incertain other alleged unfair labor practices and recom-mended that the complaint be dismissed as to them.Thereafter, the General Counsel filed exceptions to theDecision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, the brief, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, as modified herein.The General Counsel excepts to the Trial Examiner'sfailure to find that the following conduct, establishedby the record, was unlawful:On April 26, a paid organizer of the Respondent,Pollock, asked O. D. Perry, one of the Employer'skitchen employees who had crossed the picket line, tojoin the picket line. Perry said "No." Then Pollock saidthat before they were done with employees who crossedthe picket line, they would be "making beds."'Although we agree with the Trial Examiner that the picture taking byDeBerardmis and Radenbaugh did not violate Section 8(b)(1)(A) of the Act,we do not rely on the Trial Examiner's finding that the photograph incidentswere "pretextual." SeeTennessee Packers, Inc.,124 NLRB 1117, 1123 Nordo we rely on his conclusion that the Union's conduct was "provoked" bythe Employer's photographing of the pickets In our view, the GeneralCounsel failed to show, by a preponderance of the evidence in this case, thatthis conduct by Respondent was coerciveThe record indicates that at the time of this remark, Perry, as a kitchenemployee, was earning 25 cents per hour more than the chambermaidsengaged in making beds at the Treadway Inn191 NLRB No. 81On May 14, Innkeeper Zitrin told four pickets thatthey would have to pay $2 for parking their cars on theInn lot. They returned with Litto, business managerand secretary-treasurer of the Respondent, and as theyapproached Zitrin, he raised his camera to take a pic-ture.Litto shouted, in the presence of the four em-ployee pickets, that if Zitrin took a picture, Litto wouldram the camera down his throat.We find merit in these exceptions, and find that theRespondent Union by the aforementioned conduct ofits agents to, and in the presence of, employees threat-ened, restrained, and coerced employees in the exerciseof their Section 7 rights in violation of Section8(b)(1)(A) of the Act.'CONCLUSIONS OF LAWWe hereby adopt the Trial Examiner's recommendedConclusions of Law with the following modifications:In Conclusion 3, delete the words "to threaten."Add the following new conclusions of law, andrenumber the others accordingly:5.Respondent, by Joseph Pollock, its paid organizer,in violation of Section 8(b)(1)(A) of the Act, threatenedemployee O. D. Perry with regard to the conditions ofhisemployment for having crossed Respondent'spicket line.6.Respondent, by John Litto, its business manager,in violation of Section 8(b)(1)(A) threatened InnkeeperCarl Zitrin with bodily harm in the presence of em-ployees, thereby threatening, coercing, and restrainingemployees in the exercise of rights guaranteed to themin Section 7 of the Act.'As these incidents were alleged in the amended complaint and allparties had an opportunity to litigate them, they are properly before theBoard for determination on the merits. The cases relied on by the TrialExaminer in support of his conclusion that Litto's threat to Zitrin in thepresence of other employees was not before him are distinguishable as there,unlike the instant case, the General Counsel consistently refused to issue oramend the complaints. See Sec. 102.17 of the Board's Rules and Regula-tions, Series 8, as amended; C. H.Guenther & Sons Inc.,d/b/a Pioneer FlourMills,174 NLRB No. 174 Sec. 102.19(c), relied on by Member Brown,gives a charging party an avenue of appeal from a Regional Director's refusalto issue a complaint It is not inconsistent with Sec 102 17, which providesnot only for the amendment of complaints by the Regional Director, subjectto appeal to the General Counsel under Sec 102.19, but also for amend-ments by the General Counselsua sponteat the hearing Our dissentingcolleague suggests that once the General Counsel has refused to include aparticular allegation in the complaint after an appeal by the charging party,he is thereafter divested of his statutory authority under Sec 10 of the Actto include such an allegation in the complaint unless his decision conformswith Sec. 102.19 The Board's Rules and Regulations were not intended to,and do not, in fact, so circumscribe the General Counsel's powers withrespect to the issuance and amendment of complaints. The matter of issuingcomplaints is within the General Counsel's sole discretionWhere, as here,legally sufficient charges have been filed and fully litigated, it is not theprovince of the Board to examine or pass upon the General Counsel'sinternal procedures leading to the amendments of complaints, whetherthrough a successful appeal by the charging party from a Regional Director'sruling or by the General Counsel's own motion at the hearing. HOTEL EMPLOYEES UNION LOCAL 466529ORDERAPPENDIXPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-dersthat theRespondent,Hotel,Motel & RestaurantEmployees and Bartenders Union Local 466, AFL-CIO, itsofficers, agents, and representatives,shall takethe action set forth in the Trial Examiner's recom-mended Order,as herein modified.1.Addthe following as paragraphs 1(c) and (d) andreletter 1(c) as 1(e):"(c) Threatening Perry and other employees withregard to their conditions of employment for crossingRespondent's picket line."(d) Threatening supervisory and management per-sonnel with bodily harm in the presence of employees,thereby coercing and restraining the employees in theexercise of rights guaranteed to them in Section 7 of theAct."2.Substitute the attached Appendix for the TrialExaminer'sAppendix.MEMBER BROWN, dissenting in part:I cannot agree with my colleagues insofar as theyreverse the Trial Examiner and find that the Respond-ent Union violated Section 8(b)(l)(A)by the incidentsof April 26 and May 14. Rather, I would adopt theTrial Examiner's conclusions and rationale as to both.In connection with the latter,neither Section 102.17 ofthe Board's Rules norC.H. Guenther & Sons, 174NLRB No. 174, cited by my colleagues in their foot-note 3,supports the action they have condoned. Forthat section of the rules merely permits amendment ofthe complaint at various stages of the proceedings. Theonly provision for action after a dismissal has beensustained is in Section 102.19(c), permitting a motionfor reconsideration by the General Counsel.And, theGuenther,decision states only that in a prior case acomplaint was,not issued on a particular incident, butthere is no indication that it was alleged as a violationafter an appeal was taken from the Regional Director'srefusal'to, issue complaint thereon and the GeneralCounsel sustained that dismissal,as in the instant pro-ceeding.In my view,the Respondent was entitled torely on the action of the General Counsel, on appeal,in sustaining the dismissal absent contrary action upona proper motion for reconsideration filed with the Gen-eral Counsel with copies served on the parties,pursuantto Section 102.19(c).NOTICETo EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTattempt to cause or cause Wil-mot Castle, or other employers,to discharge em-ployeesAlvino RayHines and Donald L. John-son, or other employees who are employed by boththem and Treadway Inn, because they cross ourpicket line.WE WILL NOTthreaten Hines, Johnson, or anyother employees who are employedboth by Tread-way Inn and by Wilmot Castle, or other employ-ers, with discharge by Wilmot Castle or other em-ployers to coerce them to cease crossing our picketline.WE WILL NOTthreaten Perry or any other em-ployee with regard to their conditions of employ-ment for crossing our picket line.WE WILL NOTthreaten any supervisory ormanagement personnel with bodily harm in thepresence of employees thereby threatening,coerc-ing, and restraining the employees in the exerciseof rights guaranteed to them in Section 7 of theAct.WE WILNOT in any like or related manner re-strain or coerce employees in the exercise of theirrights guaranteed by Section7 of the Act.HOTEL, MOTEL &RESTAURANTEMPLOYEES &BARTENDERS UNIONLOCAL 466,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisis an official notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutivedays from the dateof posting and must notbe altered,defaced,or coveredby any othermaterial.Any questionsconcerningthisnotice or compliancewith itsprovisionsmay bedirectedto theBoard'sOffice, 4th Floor, The 120Building, 120 Delaware Ave-nue, Buffalo,New York 14202,Telephone716-842-3100. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES F. FOLEY, Trial Examiner: This case, 3-CB-1444,was brought before the National Labor Relations Board(herein called the Board)under Section 10(b) of the NationalLabor Relations Act, as amended(herein called the Act), 61Stat.,136, 76 Stat.579, against Hotel,Motel & RestaurantEmployees & Bartenders Union Local 466, AFL-CIO(herein called Respondent) by a complaint issued August 28,1970, and amended at the hearing pursuant to a notice ofintention to amend issued October23, 1970,and an amendedanswer filed at the hearing.The amended complaint is pre-mised on a charge filed May 1, 1970, and an amended chargefiled May 21, 1970, by Yankee Trader, Inc., d/b/a TreadwayInn, at Rochester, New York (herein called Treadway Inn).It is alleged in the amended complaint that Respondentviolated Section 8(b)(1)(A) of the Act by threatening em-ployees of Treadway Inn by photographing employees onApril 23 and 26, 1970; making verbal threats of bodily injuryto employees on April 26, 1970; threatening employees withloss of employment on April 20, 22 and 25, 1970; threateningCarl Zitrin, agent and supervisor of Treadway Inn, withbodily injury or other harm on or about May 14, 1970, in thepresence of employees of Treadway Inn; and on or about June11, 1970, by an unknown person picketing Treadway Inn forRespondent with John Litto, secretary-treasurer of Respond-ent, present assaulting Carl Zitrin in the presence of em-ployees of Treadway Inn, all because employees of TreadwayInn refused or failed to observe or honor the picket lineRespondent had established at Treadway Inn or refused orfailed to engage in other union or concerted activities onbehalf of Respondent.Respondent in its amended answer denied the illegal con-duct alleged in the amended complaint.A hearing on the amended complaint and amended answerwas held before me on October 27 and 28, 1970, in Rochester,New York. The parties were afforded an opportunity topresent evidence,make oral argument,and filebriefs.Noparty filed a brief.FINDINGS AND CONCLUSIONSITHE BUSINESSOF TREADWAYINN, THE EMPLOYERTreadwayInn maintains,and has done so during all timesmaterial, its principal office and place of business in Roches-ter,New York,and is engaged in the business of operatinga motel and related services under a franchise agreement.During the 12 months preceding August 28,1970, in thecourse of its business operations it had a gross revenue inexcess of $500,000. During this same period Treadway Innreceived goods valued in excessof $50,000 transported di'rectlyand indirectly in interstate commerce from States ofthe UnitedStatesotherthan theState of NewYork. Duringthe same period,TreadwayInn rentedmorethan75 percentof itsrental units to guests who remained_for°no,,morethana month or less.Treadway.Ifin is; and has been at all materialtimes herein,an employpr,engaged`in commerce within themeaning of Section 2(6) .and :(?) of theAct. Assumption ofjurisdiction will effectuate,,the°purposesof the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background Evidence'In November 1969,Respondent began a campaign atTreadwayInn at least in part for recognitionby TreadwayInn of Respondent as bargaining representative of its em-ployees.John Litto,businessmanager andsecretary-treasurer of Respondent for 16 years, was in charge of thecampaign.He had headed many attempts by Respondent inthe past to organize Treadway Inn's employees.Respondenthad not succeeded.Respondent picketed Treadway Inn be-ginning April 21, 1970, until on or about June 12, 1970.Employees of Treadway Inn favorable to Respondent'scampaign were on the picket line. John Williams, one ofRespondent's paid organizers,was in charge of the picketing.Litto visited the picket line many times, and occasionallyjoined the picket line. A paid organizer by the name of JosephPollock was also on the picket line. Pollock carried a signbearing the legend that Treadway Inn refused to recognizeand negotiate with Respondent.General Counsel'switnessRichard McWilliams testified he saw pickets carrying signsbearing the legendthat TreadwayInn was unfair to em-ployees and the identification of Respondent.General Counsel does not contend that the picketing wasnot peaceful, or that it violated Section 8(b)(1)(A) of the Act.'He contends Respondent's agents engaged in conduct duringthe picketing that was violative of Section 8(b)(l)(A) of theAct. This conductis alleged in the amended complaint. Itconsists of photographing of employees who crossed thepicket line and refused to honor it, threats of bodily injuryand loss of employment to employees who crossed the picketline and refused to honor it and assist the Respondent in itscampaign,and threats of bodily harm to the manager orinnkeeper of Treadway Inn in the presence of employees ator in the vicinity of the picket line.B.The PhotographingAbout 11:30 a.m. on April 23,1970, Richard McWilliams,a cook employed by Treadway Inn, had what he identified asa break from his duties.He had signed an authorization cardin January or early February 1970 authorizing Respondent toact as his collective-bargaining representative.He did notparticipate in the picketing which began on April 21, andcrossed the picket line to perform his duties as an employeeof Treadway Inn. There is no evidence that he informedRespondent he was withdrawing the authorization he gave iton the card.McWilliams saw Donato DeBarardinis andMickey Johnson,whom he identified as personal friends, onthe picket line, and went to the line to greet them.DeBerar-dinis, a bartender for Treadway Inn, ceased working for itwhen the picketing began. He was an employee organizer forRespondent,and had solicited and obtained for Respondentthe signatures of employees on authorization cards. He wasreimbursed-"by Respondent for expenses incurred in securingsigned authorizations;andwas,on the Respondent's payrollfrom late April to the end of May 1970, when he was on thepicket line. He had solicited and obtained Mc Williams'signa-ture on an authorization card.Johnson was a hostess forTreadway Inn. There is no direct evidence that Johnsonceased working when the picket began.However, it can be'The following evidentiary findmg& are made after evaluation of oral andwritten evidence and demenaor testimonyCredibilityconflicts have beenresolved after evaluation of conflicting oral testimony and related writtenevidence,and the demeanor of the witnesses giving the oral testimony, inthe context of the record as a whole.ISeeN.LR B. v Teamsters Local 639,362 U.S. 274. HOTEL EMPLOYEES UNION LOCAL 466assumed she did,as BusinessManager Litto was opposed tothe crossing of the picket line by an employee who had desig-nated the Respondent to represent him or her, and expectedsuch an employee to honor it. The picketing was continuousfrom early morning into the evening. Johnson's presence onwhat was a demand for recognition picket line raises a pre-sumption that she had signed an authorization card.McWilliams greeted DeBerardinis and Johnson. DeBerar-dinis motioned him to join the picket line and he answeredno. Then DeBerardinis asked him to pose for a picture. DeBe-rardinis had in his hand a Kodak Instamatic camera, andwent through the motions of taking a picture. He then sawemployee Louis Mender approaching Treadway Inn to enteritand report for work and went through the motions oftaking his picture.DeBarardinis testified that there was no film in the camera,and that his taking of McWilliams' and Mender's picture waspretextual to counteract the picture taking of Carl Zitrin, theinnkeeper or manager of Treadway Inn, from the the begin-ningof the picketing on April 21, 1970.He alsotestified thathe had the camera while picketing only on April 23. It isundisputed that Zitrin appeared daily in the vicinity of thepicket line witha largePolaroid camera in his possession. Aleather strap which Zitrin had around his neck was affixed tothe camera. Zitrin took an average of 50 pictures or more, 1or 2 a day, during the period of the picketing. McWilliamstestified that he did not know if his picture or Mender's wasactually taken. He never saw a picture of himself or Mendertaken by DeBerardinis. I credit DeBerardinis' testimony thathis picture taking was pretextual, and that he had the camerawhile picketing only on April 23.'On Sunday, April 26, 1970, about 10:30, Business ManagerLitto, Organizer Pollock, and a Doctor Radenbaugh, a prac-ticing pediatrician who was sympathetic with Respondent'sefforts to obtain recognition, were picketing. Litto was on'General Counsel contends that the testimony DeBerardmis gave at thehearing about his use of binoculars, in May or the first part of June, 1970,during the picketing, to scrutinize the premisesof TreadwayInn is in conflictwith his prior recollection of the incident recordedin a statementtaken fromDeBerardinis by a representative of the Board's Regional Office on May 26,1970, and signed by DeBerardinis, and therefore his testimony should notbe credited.I have read the statement carefully and evaluated it and haveevaluated DeBerardims'testimony.Statements of this nature are usually anarrative preparedby theRegional Office representative after he has askedcertain questions and the person being interviewed has answered the ques-tions.This witness was not a witness friendly to the General Counsel andwas not required to give any statement to the Regional Office representative.Newsome, the representative,did not testify. It is reasonable to assume thatDeBerardims avoided, where possible,disclosing or volunteering evidenceunfavorable to Respondent,of which he was an agent,without making afalse statement.I am satisfied that, as DeBerardmis testified,"a couple ofkids" offered to sell him a pair of cheap binoculars for a quarter, and heattempted to look in the direction of Treadway Inn through the binocularsto see if they were working, and found they were broken. I also credit histestimony that later the same day while he was aware he was being watchedfrom Treadway Inn he said to O. D. Perry, a witness for General Counsel,who was standing with him, "They'll make a big thing out of this, watchO.D ," and looked through a pair of binoculars,he had in his possession andwhich he purchased for his child from Kresges for 39 cents I also credit histestimony that he could see through them only a distance of five feetGeneral Counsel did not call Perry to rebut this testimony although he hadpreviously testified for General Counsel on other matters. In creditingDeBerardinis4 testimony I have considered his demeanor and his oral tes-timony in the context of the record as a whole. The statement prepared byNewsome which DeBerardinIs signed does not impeach the latter's tes-timony. There is no probative evidence before me that Newsome asked himif he-looked in the direction of Treadway Inn through other binoculars orat another time, and he denied that he did I find no basis in law,or.fact thatDeBerardiis had an obligation to volunteer to Newsome that there wasanother time he looked in the direction of Treadway Inn through'binoculars.531Alexander Street, and Radenbaugh and Pollock were on EastAvenue. Employee O. D. Perry, Benjamin Moyd, Alvino RayHines, and Frank Anselmo were standing on the rear porchof Treadway Inn. The porch was above the delivery entrance.The porch and delivery entrance were a short distance fromAlexander Street where Litto was picketing. McWilliams,who was having a break, was about 5 feet from the others onthe porch. Like McWilliams, Perry, Moyd, Anselmo, andHines were kitchen help, and had crossed the picket line andcontinued working for Treadway Inn. Litto asked Perry,Moyd, Hines, and Anselmo to join the picket line becausethey signed cards. They and McWilliams said to Litto to cutout the nonsense, get off the street, and let them go about theirbusiness. After Litto made some remarks to McWilliams, heasked Radenbaugh, who had appeared on the AlexanderStreet side with Pollock, to take a picture. The latter had aPolaroid camera. Litto said to Radenbaugh, "Doctor take apicture of these scabs, Zitrin's been taking a hundred a dayof us, we might as well take one of theirs." He referred toMoyd and Perry as Uncle Tom's and to Anselmo as a stupidguinea. Perry and Moyd were blacks, and Hines, Anselmo,and McWilliams were whites. Perry and Moyd turned theirbacks on Litto, and he asked them to turn around. McWil-liams said they did not have to turn around. They did not turnaround. Radenbaugh went through the motions of taking apicture.No other evidence that a picture was taken wasintroduced. Anselmo said to Litto that he had better not takethe picture, and Litto asked Anselmo if he was threateninghim, and Anselmo replied that,he could take his statementanyway he wanted it.C. Threats of Bodily HarmOn April 26, after McWilliams and the others said to Littoto cut' out the nonsense, get off the street, and let them goabout their business, Litto said to McWilliams that he wouldpush his face in. McWilliams just looked at Litto. McWil-liams is a tall young man.Litto ismiddle aged and of mediumheight. Litto then said that he would look at things differentlywhen he was knocked on his rear end. He used the vernacularinstead of the words "rear end." McWilliams continued tolook at him. Then followed the incident of Litto's request toRadenbaugh to take the pictures of the employees and therelated circumstances as stated above. Moyd and Perry tes-tified they were not frightened by what occurred in theirpresence.I credit Litto's testimony that prior to the incident in whichMoyd, Perry, Anselmo, and Hines were involved, some re-marks passed between him and McWilliams. He testified thatas he walked by McWilliams sitting on the wall separatingAlexander Street from TreadwayInn's premises,and smok-ing a cigarette,McWilliams said to him, "What's a big shotlike you doing picketing?," he answered "I happen to be adumb dago, I don't know better," McWilliams replied "Yousaid it, I didn't" and he then said "Right, Butch [McWil-liams''nickname] don't you ever say it to me like you havebeen saying it around."On Saturday, April 25, 1970, about 11 a.m., when McWil-liams was enjoying a break sitting on the wall separatingTreadwayInn's premisesfrom Alexander Street where Littowas picketing,McWilliams and Litto had a conversation.Litto said to McWilliams that he should be out on the picketline with him, that he had signed a card. McWilliams repliedthat he had no use for Respondent, that he had a priorexperience with a union and wanted no part of it. Litto calledhim a scab.General Counsel introduced evidence of an incident thatoccurred in the parking lot of Treadway Inn on May 14, 1970,about . p.m., during which Litto expectorated in Innkeeper 532DECISIONSOF NATIONALLABOR RELATIONS BOARDZitrin's face in the presence of McWilliams, the buildingmaintenance employee, and other employees including atleastone of the female pickets. The General Counsel, onAugust 13, 1970, in ruling on Treadway Inn's appeal from theRegional Director's refusal to issue a complaint on its chargeand amended charge found that while there were grounds forthe issuance of a complaint this incident was not one of them.The Regional Director was instructed to issue a complaint onother matters but not on this incident. The allegation that theincident was unlawful was added to the complaint as para-graph 6(c) by the notice of intention to amend and by theamendment of the complaint at the hearing. Respondent didnot oppose the addition of the paragraph 6(c) but opposed theintroduction of evidence in support of it. It relied on theruling of the General Counsel of August 13, 1970.In view of the General Counsel's ruling on August 13,1970, that the incident could not be included in the complaintas conduct violative of Section 8(b)(1)(A), I find that thisincident is not before me as conduct violative of Section8(b)(1)(A).4 I have considered it, however, as backgroundevidence intended to show employeeanimusby Respondentin connection with the proper allegations of the amendedcomplaint. The full text of the incident follows in the next twoparagraphs.About 2 p.m., on May 14, four female employees of Tread-way Inn appeared in the parking lot in two automobiles. Theautomobiles were parked in the parking lot, and the fouremployees proceeded to the picket line and picketed. McWil-liamswent to Innkeeper Zitrin and told him about the parkedautomobiles. There weresignsin the parking lot that a fee of$2 would be charged for cars illegally parked in the parkinglot.There is no evidence indicating whether the female em-ployees picketing had or had not parked their cars whenperforming duties for Treadway Inn as employees, or if theydid park there, under what conditions.Zitrin had two cars parked behind the parked cars of thefemale pickets to prevent the driving of their cars from thelot.A $2 parking ticket was placed on each of the cars. Whenthe female pickets returned to the cars they were told thatthere was a parking charge of $2 for each car. They left. Whileleaving, one said she wasgoingto make a telephone call. Onereturned shortly afterwardswith BusinessManager Litto. Asthey approached Zitrin and the others involved in the inci-dent, Zitrin raised his camera to take a picture. Litto shoutedto him that if he took a picture he would ram the cameradown his throat. Zitrin snapped the picture. Litto asked Zi-trin to let the girls take the cars out of the lot. He replied therewas a $2 fee for parking and that the fees had to be paid beforethe cars could be moved. Litto then spit in his face. There wasmore conversation. The parking fees were paid, the cars be-hind the cars of the pickets were removed, and the pickets'cars were driven away.On April 26, 1970, O.D. Perry, one of the Treadway Inn'skitchen employees who had crossed the picketline and con-tinued to work, had a conversation with Organizer Pollock.It appears the conversation was held about the time Pollockand Doctor Radenbaugh appeared on Alexander Street frompicketing on East Avenue and when Perry, Moyd, Hines,Anselmo, and McWilliams were on the porch at the rear ofTreadway Inn, a short distance from Alexander Street, asrelated and found above. Pollock asked Perry to come downfrom the porch and join him on the picket line. Perry said*See Sec 3(d) of the Act, andLocal295,affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers ofAmerica,178 NLRB 52;Times Square Stores Corp.,79 NLRB 361;Welling-tonMills Division v. N.L.R.B.,330 F 2d 579 (C A. 4), enfg. m part 141NLRB 819."No." Then Pollock said that before they were done with theemployees who crossed the picket line they would be makingbeds. Perry's job in the kitchen was to see that employees inabout half the area of the kitchen performed their duties andperformed them properly. He had never made beds either atTreadway Inn or elsewhere. Female employees identified asmaids or chambermaids made them. Perry's wages were 25cents more per hour thanmaidsreceived. Tips that maidsreceived were not considered in determing the 25 cent differ-ential.About 8 a.m., Friday, June 11, 1970, two pickets picketingfor Respondent on Alexander Street spoke to the driver of avehicle about to make a meat delivery to the kitchen of Tread-way Inn. The driver unloaded the delivery at the deliveryentrance which lead to the kitchen. McWilliams overheardone of the pickets say to the driver that he could not makethe delivery, and to call his union boss. The driver made atelephone call, and then unloaded the delivery at the entranceto thepremises.Zitrin arranged to have the delivery broughtinto the kitchen. He then went to where the pickets were andcommenced to take their picture. They said to him not to takea picture. One of them said he wasgoingto call the police.Zitrin snapped a picture of theremainingpicket. This picketthen pushed Zitrin against the wallenclosingthe TreadwayInn premises, and pushed his knee into the lower part ofZitrin's body. Litto testified there were two pickets picketingfor Respondent that morning. He recalled one with the iden-tification of Seneca. Jim. He also testified he was informed ofthe incident later in the morning by one of the pickets. Littowas picketing on East Avenue away from the incident whenitoccurred. There is no probative evidence that Litto wasaware of the incident when it was taking place or that he orWilliams, the picketcaptain, authorized the picket's conducteven though it was provoked by Zitrin.D. Threats of Loss of EmploymentOn April 22, 1970, Litto wrote and sent a letter to LouisGottsdorf,businessrepresentative,DistrictNo. 6, Interna-tionalAssociation of Machinists, AFL-CIO, in which hestated that Respondent had information that three of themembers of District No. 6 were violating the picket line atTreadway Inn. He named Lavino Hines, employed 6 years byTreadwayInn as abaker. He was employed at the time as asandblaster part time by Wilmot Castle, a firm whose em-ployees were represented by Local 2312 of the MachinistUnion. He began this part-time employment in the early partof April 1970 and was still a probationary employee whenLitto wrote andsentthe letter, which was received by theMachinists' union.He also named Donald Johnson, regularlyemployed by Wilmot Castleas anassembler, and employedpart time by TreadwayInn as abanquet waiter. Litto alsostated in the letter that he was sure that Gottsdorf wouldadvise Hines, Johnson, and the other employee of properunion principles, and would take the necessary action to in-suretheir compliance with the tradeunionaction to be takenin Respondent's fight with Treadway Inn. Hines and Johnsoncrossed the picket line at Treadway Inn and continued towork.On April24, 1970, during the night shift at Wilmot Castle,Richard Hudson,Hines'foreman at Wilmot Castle, andBruce Cooper, a steward for Local 2312 at Wilmot Castle,had a conversation with Hinesin Hudson'soffice about Lit-to's letter to Gottsdorf.Hudsonsaid they had received a letterfrom Respondent that he should not be allowed to work thereas he wasbreaking some law. Hines asked what law he wasbreaking, and Hudson said they did not know offhand butwould check into it. Hines asked what he should do, and HOTEL EMPLOYEES UNION LOCAL 466Hudson said to go back to work, and if it got any worse hemight get laid off.The next day, Saturday, April 24, 1970,Hineshad a con-versation with Litto at the corner of Alexander Street andEast Avenue. Hines opened the conversation by saying toLitto "John, what are you trying to do to me?," and Littoanswered "Well, you should be on the picket line with me."Hines had signed an authorization card and had solicited andobtained signatures on four others.Hinesreplied to Litto bysaying "Are you going to pay me?," and he replied "no."Then Hines said, "Who'sgoingto feed my family?" and Littosaid that was not his problem. Litto also said he knew aboutJohnson, his buddy, being employed at Wilmot Castle, andhad them both in a position that would result in their losingtheir jobs at Wilmot Castle.Hinesasked him how he knewhe was working at Wilmot Castle, and Litto answered that allunions stick together, they are one operation. Hines askedhim what connection a factory union had with a restaurantunion,and Litto said they were all put together in one bigorganization.When at work at Wilmot Castle, Johnson was shown Lit-to's letter to Gottsdorf, or a copy, by Johnny Kieffer, the chiefsteward for Machinists' Local 2312, in the presence of DonCotton, the president of Local 2312. Either Kieffer or Cottonasked him why he worked at Treadway Inn while employeesof Treadway Inn who were union members were picketing.He answered that the pickets did not work at Treadway.Kieffer or Cotton replied that he had no right to cross thepicket line. Johnson said that TreadwayInn was not union,and the pickets were members of a restaurant union picketingthemselves. Either Kieffer or Cotton replied that they wouldlook into the situationsome more.'ANALYSIS, FINDINGS, AND CONCLUSIONS OF FACTAND LAWI find and conclude that what appeared to be the photo-graphing of employees McWilliams and Mender on April 23,1970, by DeBerardinis was pretextual only, and the pretex-tual conduct was provoked by the continuous photographingby Innkeeper Zitrin of Treadway's employees picketing orstriking or of Respondent's agentspicketing. Zitrin's photo-graphing was more than the gathering of evidence in connec-tion with the filing of a charge or charges to be filed againstRespondent. It gave the impression that pictures taken wereto mark or identify the persons photographed for use againstthem when they sought employment or other benefits frompersons or places which Treadway Inn could influence. Inany event, the pretextual photographing was friendly.McWilliams posed for it in response to DeBerardinis requestthat he do so. I find that the photographing by Doctor Raden-baugh on April 26 was provoked by Zitrin's photographingand by the conduct of Treadway Inn's employees on April 26.This conduct consisted of the acrimonious colloquy betweenMcWilliams and Litto, initiated by McWilliams, when theyfirstmet on the morning of April 26 and the reply a fewminutes later by Perry, Moyd, Hines, Anselmo, and McWil-liams to Litto's request that they, join the picket line sincethey signed authorization cards, that he cut out the nonsense,get off the street, and let them go about their business. Thereisno evidence of photographing by Respondent other thanthe photographing on April23 by DeBarardinis and on April26 by Radenbaugh at Litto's request.The photographing wasnot part of the Respondent's conduct to obtain recognitionfrom Treadway Inn as bargaining representative of its em-'There is no evidence that any further action was taken against Hinesand Johnson with respect to their employment by Wilmot Castle.533ployees. Respondent did not violate Section 8(b)(1)(A) by thepretextual photographing of DeBaradinis or the photograph-ing by Doctor Radenbaugh.bLitto's reference toMcWilliams on April 25, 1970, as ascab and his references on April 26, 1970, to Perry, Moyd,Hines,Anselmo, and McWilliams as scabs, to Perry andMoyd as Uncle Toms and to Anselmo as a stupid guinea arenot threats within the meaning of Section 8(b)(1)(A). Theyare protected by Section 8(c) of the Act.7 They were notenmeshed with conduct that caused them to become coerciveand restraining conduct within the meaning of Section8(b)(1)(A).8I find and conclude that the statement by Litto to McWil-liams onthe morning of April 26, 1970, that he would smashMcWilliams' face in, and that he would look at things differ-ently when he was knocked on his rear end, was provoked bythe acrimonious conversation, initiated by McWilliams, be-tween him and Litto when they first met on the morning ofApril 26; the reply of McWilliams, Perry, Moyd, Hines, An-selmo, and McWilliams that he cut out the nonsense, get offthe street, and let them go about their business to Litto'srequest that they join him on the picket line because theysigned cards, and McWilliams' remark to Litto that Perryand Moyd did not have to turn around when the latter askedPerry and Moyd to turn around after they had turned theirbacks as Radenbaugh was about to take a picture. Litto'sremark was not part of Respondent's efforts to obtain recog-nition but was a spontaneous response by Litto in the heatgenerated by thead hominemremarks that passed betweenthe employees who crossed the picket line and Litto. Litto'sthreat in any event was an idle one. McWilliams, a tall youngman, merely stared down Litto, a middle aged man ofmedium height. It was a David and Goliath situation, buthere Litto had no slingshot or other weapon. At most itwould engender amusement on the part of McWilliams andthe other employees. There is no evidence before me ofstrong-arm tactics by Respondent or its agents that would betriggered by remarks of this nature' by Litto or other agentsof Respondent. In the context in which it was made Litto'sremark was not a threat or conduct that restrained or coercedemployees within the meaning of Section 8(b)(1)(A) in con-nection with their rights in Section 7 of the Act.' For the samereasons, I also find and conclude that Litto's spitting in Inn-keeper Zitrin's face on May 14 when Zitrin restrained thefemale pickets from driving their automobiles from TreadwayInn's parking lot and took a picture of Litto and one of thefemale pickets as they approached Zitrin filled with indigna-tion at his impounding of the automobiles, is not backgroundevidence showing the illegality of the conduct in issue beforeme. This expectoration was not part of Respondent's 'effortsto obtain recognition from Treadway Inn as bargaining repre-sentative, but a response to Zitrin'sad hominemconduct, andmade in the heat of thead hominemsituation.Respondent's picketing was primary activity, and at leastprima facieprotected. SeeN.L.R.B. v Teamsters Local 639,362 U.S. 274 The photo-graphing and pretextual photographing being provoked by Treadway Innand nonstriking employees are not attributable to Respondent as illegalconduct.H. N. Thayer Company,99 NLRB 1122, enfd. 213 F.2d 748 (C.A.1), cert. demed 348 U.S. 883;Sea Land Service, Inc.,146 NLRB 931, enfd356 F.2d 955, 967 (C.A. 1), cert. denied 385 U'S. 900;Intl Ladies GarmentWorkers Union, AFL-CIO,130 NLRB 614, 615.Central Massachusetts Joint Board, Textile Workers ofAmerica, AFL-CIO,123 NLRB 590, 602-604;International Longshoremen's and Ware-housemen's Union, CIO, at aL79 NLRB 1487, 1505;United Shoe Workersof America, CIO., at aL,80 NLRB 225, 242.Cf.Youngdahl v. Rainfair, Inc.,355 U.S. 131, 138.Cases cited fn. 6. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find and conclude that Respondent did not engage inconduct violative of Section 8(b)(1)(A) of the Act-by theconduct of a picket about 8 a.m. on June 11, 1970, inattempt-ing to wrest Zitrin's camera from him when he took hispicture, and in doing so pushing Zitrin against TreadwayInn'swall separating its property from Alexander Street, andpushing his knee into the lower part of Zitrin's body. Thereis no evidence that Litto or any other responsibleagent waspresent when the incident occurred or that they had anyknowledge that the picket's conduct would occur or thatRespondent by any responsible agent encouraged or ratifiedsuch conduct.It is true that the picket along with another picket talkedto the driver of a truck about to make a delivery to the kitchenof the Treadway Inn, which is on the Alexander Street side,and after the talk the driver left the delivery at the beginningof the driveway to the kitchen, and Treadway Inn employees,on Zitrin's instruction, carried the delivery to the kitchen.When Zitrin began preparation to take a picture, one of thepickets asked him not to take the picture, and when he con-tinued his preparation the picket left after saying he wasgoingto call the police. When Zitrin snapped the picture ofthe remaining picket the latter attempted to wrest the camerafrom Zitrin, and in doing so pushedhim againstthe wall andpushed his knee into him. It was a spontaneous response toanother instance of Zitrin's continuous photographing fromthe time the picketing began on April 21, 1970. There is noprobative evidence that this conduct was part of the effortsof Respondent and its agents to obtain recognition fromTreadway Inn. The issue before me is whether the Respond-ent comitted a violation of Section 8(b)(1)(A) by the conductof the picket. The issue whether the Respondent committeda violation of Section 8(b)(7) is not before me.I find and conclude that Litto's letter of April 22, 1970, toBusinessRepresentative Gottsdorf of District No. 6 of Inter-national Association of Machinists, in which he stated thatHines, Johnson, and one other person employed by WilmotCastle and also employed by Treadway Inn were violatingRespondent's picketline atTreadway Inn, and,' asked theMachinists' Union for their cooperation in forcing Hines,Johnson, and the other employee tocease crossingthe picketline at Treadway Inn, and to join the strike, attempted to setin motion a chain of action that would result in the dischargeof Hines and Johnson by Wilmot Castle if they refused to joinRespondent's picketline atTreadway Inn and refused toceaseworking for TreadwayInn. Ialso find and concludethat Litto, on April 25, 1970, in a conversation with Hinesthreatened him and Johnson with the loss of their jobs atWilmot Castle if they did not join Respondent's picket lineat Treadway Inn and refuse to work for Treadway Inn. I findand conclude that this conduct of Respondent violates Sec-tion 8(b)(1)(A) of the Act.'°I find and conclude that Respondent did not violate Section8(b)(1)(A) of the Act by Organizer Pollock's statement to O.D. Perry who crossed the picket line and refused to join it thatRespondent would have the male kitchen employees whocrossed the picket line and worked behind it making bedsbefore Respondent was through with them. It was a flippantremark bysomeonenot authorized to make statements ofpolicy for Respondent. At most it was an idle threat andludicrous on its face. The male kitchen personnel were not thetype of employees who would beassignedby the management'"BSOIW,, Local 444(Gust K. Newberg Construction Co.),174 NLRB1104;Senco,Inc. et al and International Ladies Garment Workers Union,AFL-CIO,177NJ RR 882;International Union ofDistrict 50, United MineWorkers ofAmerica(Clement Brothers Company Inc.),,and InternationalUnion of Operating-Engineers,Local 92¢,165-NLRB 698.of Treadway Inn or any motel of hotel to the jobs of makingbeds. They would resent suck an assignment. Such an assign-ment would affect adversely the business of the hotel. Sincethese kitchen employees sided with Treadway Inn in its con-test with Respondent, Treadway would not assign them towork they would not do, especially when the assignmentwould cause an unfavorable reaction from its guests.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with the operations of the employernamed in section I, above, have a close, intimate, and substan-tial relation to trade, traffic and commerce among the severalStates and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYIn order to effectuate the policies of the Act, I find that itis necessary that Respondent be ordered to cease and desistfrom the unfair labor practices found and from like or relatedinvasions of the employees rights set out in Section 7 of theAct, and to take certain prescribed affirmative action.Upon the basis of the foregoing findings of fact, and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.The employer TreadwayInn is anemployer within themeaning of Section 2(2) of the Act, and is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.Respondent Hotel, Motel & Restaurant Employees &Bartenders Union Local 466, AFL-CIO, is a labororganiza-tion within the meaning of Section 2(5) of the Act.3.Respondent, in violation of Section 8(b)(1)(A) of theAct, attempted to cause Wilmot Castle, employer of AlvinoHines and Donald Johnson, also employed by Treadway Inn,to threaten to discharge Hines and Johnson if they continuedto cross Respondent's picket line at Treadway Inn and workbehind it, or if they refused to join the picket line and Re-spondent's strikeagainstTreadway Inn, and attempted tocauseWilmot Castle to discourage Hines and Johnson inreprisal for their continuing to cross Respondent's picket lineat Treadway Inn and working behind it and for refusing tojoin Respondent's picket line at Treadway Inn and Respond-ent's strike against Treadway Inn.4.Respondent, by John Litto,its businessmanager, inviolation of Section 8(b)(l)(A) of the Act, threatened Hinesand Johnson directly with the loss of their jobs at WilmotCastle for crossing Respondent's picketline atTreadway Innand working behind it for Treadway Inn, and for refusing tojoin Respondent's picket line at Treadway Inn and Respond-ent's strike against Treadway Inn.5.Respondent has not violated Section 8(b)(1)(A) of theAct by,the other conduct alleged as violations in the amendedcomplaint, and the amended complaint insofaras it allegesthis conduct should be dismissed.6. The aforesaid conduct found to be unfair labor practicesare unfair labor practicesaffectingcommerce within themeaningof Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions of fact andlaw and the entire record, and pursuant to Section 10(c) ofthe Act, I herebyissuethe following recommended: HOTEL EMPLOYEES UNION LOCAL 466ORDER"Respondent, Hotel, Motel & Restaurant Employees & Bar-tenders Union Local 466, AFL-CIO, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a) Attempting to cause or causing Wilmot Castle or otheremployers to discharge employees Alvino Ray Hines andDonald L. Johnson or other employees who are employedboth by them and by Treadway Inn because they cross Re-spondent's picket line at Treadway and work behind it forTreadway Inn, or refuse to join Respondent's picket line atTreadway Inn and refuse to work for Treadway Inn whileRespondent is on strike against it.(b) Threatening Hines, Johnson, and other employees whoare employed by Treadway Inn and also by Wilmot Castle orother employers with discharge by Wilmot Castle or the otheremployers to coerce them to cease crossing Respondent'spicket line at Treadway Inn and working for Treadway Inn,or to join Respondent's picket line at Treadway Inn or Re-spondent's strike against Treadway Inn.(c) In like or related manner restraining or coercing em-ployees in the exercise of their rights guaranteed by Section7 of the Act.2. Take the following affirmative action which is necessaryto effectuate the purposes of the Act:(a) Post in conspicuous places in Respondent's businessoffices, meeting halls and all places where notices to members" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.535are customarily posted, copies of the attached notice marked"Appendix."" Copies of the notice, on forms provided by theRegional Director for Region 3, shall, after being signed byRespondent's authorized representative, be posted by it im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter in conspicuous places. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Sign and mail to the Regional Director for Region 3sufficient copies of the said notice to be furnished by him forposting by Treadway Inn or Wilmot Castle, if they are will-ing, at places where they customarily post notices to theiremployees.(c)Notify the Regional Director for Region 3 in writingwithin 20 days from the date of the receipt of this Decisionand recommended Order what steps Respondent has taken tocomply herewith.13It is recommended that unless on or before 20 days fromthe date of the receipt of this Trial Examiner's Decision andRecommended Order the Respondent notifies the RegionalDirector in writing that it will comply with the foregoingrecommendations the National Labor Relations Board issuean order requiring the Respondent to take the action afore-said. It is further recommended that the amended complaintbe dismissed insofar as it alleges violations of the Act notspecifically found to be violations." In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting, within 20 days from the date of this Order, what steps Respondenthas taken to comply herewith."